Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-3 and 5-11:   The prior art did not teach or suggest an active substance supply system for an agricultural sprayer as claimed by the applicant, specifically active substance supply system as currently amended in independent claim 1, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claim 12:   The prior art did not teach or suggest an agricultural sprayer as claimed by the applicant, specifically an agricultural sprayer as currently amended in independent claim 12, together in combination with the other claimed features of applicant’s invention and wherein the phrase “means of branching” invokes 35 U.S.C. 112(f) and is further defined in the specification on page 7, line 18 through page 9, line 2.
The following is an examiner’s statement of reasons for allowance of claims 13-21:   The prior art did not teach or suggest a method for conveying a spray liquid with an agricultural sprayer as claimed by the applicant, specifically a method comprising the step of mixing main liquid with an active substance to form a liquid active substance mixture in a feed system of said active substance supply system of said agricultural sprayer, the main liquid circuit being connected to a mixing chamber of said feed system by means of a branching present at said main liquid circuit in a manner conveying main liquid, together in combination with the other method steps and claimed features of applicant’s invention and wherein the phrase “means of branching” invokes 35 U.S.C. 112(f) and is further defined in the specification on page 7, line 18 through page 9, line 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752